DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 14-16, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US 2017/0015851) in view of Russell et al. (US 4239546). 	Regarding claim 1, Sloan discloses “an ink composition (paragraph 8) comprising:  	at least one component selected from the group consisting of a curable monomer (paragraph 11) and a curable oligomer (paragraph 12), wherein at least one of the curable oligomers is a polyester acrylate oligomer;  	at least one photoinitiator that absorbs at an ultraviolet light- emitting diode wavelength (paragraph 8, abstract); and  	an optional colorant (paragraph 14),  	wherein the ink composition has a viscosity of from about 100,000 to about 2,000,000 centipoise at an ink transfer temperature of from about 18 °C to about 30 °C (paragraph 24).” 	Sloan fails to disclose “at least one non-functionalized non-radiation curable poly-alpha-olefin,” but does disclose the presence of optional components, including an amide wax (paragraph 21). Examiner asserts that one having ordinary skill in the art would know that the waxes are added, inter alia, to improve the print characteristics of the ink, for example, the mar resistance.  Examiner further asserts that one having ordinary skill in the art would expect that having a harder wax additive would improve the print characteristics, such as mar resistance.
 	Russell et al. teach adding Vybar 260 (column 16, lines 34-40, Table 2) to waxes such as amide waxes (column 1, lines 47-54) in order to improve the hardness of the wax (abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add Vybar 260 to the amide wax of Russell et al. in order to improve the hardness of the wax additive, and therefore to improve, for example, the mar resistance of the print.	Regarding the final limitation that “the ink composition is a digital offset lithography ink composition having a first viscosity of from about 3,000 to about 90,000 centipoise at an ink take up temperature of from about 45 °C to about 80 °C and a second viscosity of from about 100,000 to about 2,000,000 centipoise at an ink transfer temperature of from about 18 °C to about 30 °C,” it has been held that when the claimed and prior art inventions are at least substantially structurally identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, the modified ink of Sloan is at least substantially identical to that recited (that is, all of the components of the ink are identical), and furthermore, Applicant does not disclose anywhere in the specification any specific ways in which the viscosity can be controlled, other than through the components of the ink.  Therefore, the recited property of the viscosity is presumed inherent.   	Finally, the recitation that the ink composition be a digital offset lithography ink composition is an intended use limitation which does not define over the modified ink of Sloan.  The modified ink of Sloan is more than capable of being used as a digital offset lithography ink, especially since it has been established that the modified ink of Sloan is at least substantially identical to that claimed.  	Regarding claim 2, Sloan further discloses “wherein the at least one component selected from the group consisting of a curable monomer and a curable oligomer is a component selected from the group consisting of acrylated polyesters, acrylated polyethers, acrylated epoxies, urethane acrylates, pentaerythritol tetraacrylate, and combinations thereof (paragraph 12).” 	Regarding claim 3, Sloan further discloses “wherein the at least one component selected from the group consisting of a curable monomer and a curable oligomer is a component selected from the group consisting of a tetrafunctional polyester acrylate oligomer, a propoxylated trimethylolpropane triacrylate monomer, and combinations thereof (paragraph 11).” 	Regarding claim 5, Russell et al. further disclose “wherein the at least one non-radiation curable poly-alpha-olefin is selected from the group consisting of branched synthetic- based poly-alpha-olefin, branched bio-based poly-alpha-olefin, and combinations thereof (Vybar 260: Table 2).”  	Regarding claim 6, Sloan further discloses “wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is a photoinitiator that absorbs at a wavelength of about 365 nanometers, about 385 nanometers, about 395 nanometers, or about 405 nanometers (paragraph 17).” 	Regarding claim 7, Sloan further discloses “wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is a photoinitiator that absorbs at a selected wavelength of about 365 nanometers, about 385 nanometers, about 395 nanometers, or about 405 nanometers (paragraph 17); and  	wherein the ink composition further comprises at least one photoinitiator that does not absorb radiation at the selected light-emitting diode wavelength (paragraph 18).” 	Regarding claim 8, Sloan further discloses “wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (paragraph 17).” 	Regarding claim 9, Sloan further discloses “wherein the at least one component selected from the group consisting of a curable monomer and a curable oligomer is present in the ink composition in an amount of from about 6 to about 80 percent by weight based upon the total weight of the ink composition (paragraphs 11 and/or 12).” 	Regarding claim 10, Sloan further discloses “wherein the polyester acrylate oligomer is present in the ink composition in an amount of from at least about 6 to about 70 percent by weight based upon the total weight of the ink composition (paragraph 12). 	Regarding claim 11, Sloan, in combination with Russell et al., further discloses “wherein the at least one non-radiation curable poly-alpha-olefin is present in the ink composition in an amount of from about 1 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 21).” 	Regarding claim 12, Sloan further discloses “wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is present in the ink composition in an amount of from at least about 7 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 16).” 	Regarding claim 14, Sloan further discloses “wherein the colorant comprises a pigment (paragraph 14).” 	Regarding claim 15, Sloan further discloses “wherein the at least one component selected from the group consisting of a curable monomer and a curable oligomer is a polyester acrylate oligomer (paragraph 12) present in the ink composition in an amount of from at least about 6 to about 70 percent by weight based upon the total weight of the ink composition (paragraph 12);  	wherein the at least one non-radiation curable poly-alpha-olefin is present in the ink composition in an amount of from about 1.5 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 21);  	wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is present in the ink composition in an amount of from about 7 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 16).” 	Regarding claim 16, Sloan further discloses “wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is a photoinitiator that absorbs at a selected light-emitting diode wavelength of about 365 nanometers, about 385 nanometers, about 395 nanometers, or about 405 nanometers (paragraph 17); and  	wherein the ink composition further comprises at least one photoinitiator that does not absorb radiation at the selected light-emitting diode wavelength (paragraph 18).” 	Regarding claim 18, Sloan, as modified, discloses the ink components as claimed, as in claim 1 above.  Sloan further discloses “combining” all of the ingredients to make the ink composition (paragraph 35). 	Regarding claim 19, Sloan further discloses “wherein the at least one component selected from the group consisting of a curable monomer and a curable oligomer is present in the ink composition in an amount of from about 6 to about 80 percent by weight based upon the total weight of the ink composition (paragraphs 11 and/or 12); 	wherein the at least one non-radiation curable poly-alpha-olefin is present in the ink composition in an amount of from about 2 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 21, when combined with Russell et al. as addressed above with respect to claims 1 and 11);  	wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength, present in the ink composition in an amount of from about 7 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 16).” 	Regarding claim 20, Sloan further discloses “wherein the at least one photoinitiator that absorbs at an ultraviolet light-emitting diode wavelength is a photoinitiator that absorbs at a selected light-emitting diode wavelength of about 365 nanometers, about 385 nanometers, about 395 nanometers, or about 405 nanometers (paragraph 17); and  	wherein the ink composition further comprises at least one photoinitiator that does not absorb radiation at the selected light-emitting diode wavelength (paragraph 18).” 	Regarding claims 21 and 23, Vybar-260 is “a hyper-branched aliphatic polymer.” 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan and Russell et al., further in view of Moorlag et al. (US 2016/0237290).
 	Regarding claim 4, Sloan, as modified, discloses all that is claimed, as in claim 1 above, except “wherein the at least one component selected from the group consisting of a curable monomer and a curable oligomer is a branched acrylate having from at least about 6 carbon atoms to about 20 carbon atoms.”  Sloan does teach that the purpose of the invention is to cure under low-energy conditions (abstract, title).  Moorlag et al. teach that ink compositions which comprise hyperbranched oligomers provide improved curing, reduced shrinkage, thereby enhancing the print image on the substrate, as well as a more efficient usage of energy (paragraph 8).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use hyperbranched oligomers in the modified ink composition of Sloan in order to enhance the image on the substrate and to be more efficient in energy usage.  Moorlag et al. use oligomers with functionality from 6 to 40 (paragraph 12).   	Regarding claim 13, Sloan, as modified, disclose all that is claimed, as in claim 1 above, except “further comprising: a clay; or a clay in the form of a clay dispersion.”  However, Moorlag et al. teach including a clay or clay dispersion in an ink in order to modify the rheology of the ink (paragraph 68).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a clay or clay dispersion in the modified ink of Sloan in order to modify the rheology of the ink.
Response to Arguments
Applicant's Declaration and arguments filed 07/21/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853